IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 72
                                          :
DESIGNATION OF CHAIR AND VICE-            : CLIENT SECURITY APPOINTMENT
CHAIR OF THE PENNSYLVANIA                 : DOCKET
LAWYERS FUND FOR CLIENT                   :
SECURITY BOARD                            :




                                        ORDER

PER CURIAM
         AND NOW, this 14th day of January, 2020, John A. Barbour, Esquire, is hereby

designated as Chair, and Barbara E. Griffin, Esquire, as Vice-Chair, of the Pennsylvania

Lawyers Fund for Client Security Board, commencing April 1, 2020.